                       Case 21-50969-MFW               Doc 6       Filed 09/03/21         Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re:                                                                   Chapter 11

    Center City Healthcare, LLC d/b/a Hahnemann                              Case No. 19-11466 (MFW)
    University Hospital, et al.,
                                                                             (Jointly Administered)
                                            1
                                 Debtors.


    Center City Healthcare, LLC d/b/a Hahnemann
    University Hospital and St. Christopher’s
    Healthcare, LLC,
                                                                             Adversary No. 21-50969 (MFW)
                        Plaintiffs,

    v.

    Accreditation Council for Graduate Medical
    Education,

                        Defendant.


                                       STIPULATION EXTENDING TIME

             Debtors Center City Healthcare, LLC d/b/a Hahnemann University Hospital and St.

Christopher’s Healthcare, LLC (“Plaintiffs”) and the Accreditation Council for Graduate Medical

Education (“Defendant,” and together with Plaintiffs, the “Parties”), by and through their

undersigned counsel, hereby stipulate and agree as follows:




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St. Christopher’s
         Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617),
         SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC
         Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C. (4056), TPS of PA,
         L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C. (5537), and TPS
         V of PA, L.L.C. (5540). The Debtors’ mailing address is 216 North Broad Street, 4th Floor, Philadelphia,
         Pennsylvania 19102.
                Case 21-50969-MFW           Doc 6     Filed 09/03/21     Page 2 of 3




        WHEREAS, on June 28, 2021, Plaintiffs filed their complaint (A.D.I. 1) (the “Complaint”)

against Defendant, initiating the above-captioned adversary proceeding (the “Adversary

Proceeding”).

        WHEREAS, pursuant to the Summons and Notice of Pretrial Conference in an Adversary

Proceeding (A.D.I. 3) (the “Summons”), the deadline for Defendant to answer, move or otherwise

respond to the Complaint is September 4, 2021.

        WHEREAS, in accordance with Rule 7012-2 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Parties have agreed to extend the time for Defendant to answer, move or otherwise

respond to the Complaint by 28 days through and including October 7, 2021.

        THEREFORE, in consideration of the foregoing, and pursuant to Local Rule 7012-2, the

Parties hereby stipulate and agree that:

        1.      Defendant shall have through and including October 7, 2021, to answer, move or

otherwise respond to the Complaint.

        2.      Except as specifically set forth herein, all rights, claims and defenses of the Parties

are fully preserved.

        3.      The Court shall retain jurisdiction with respect to the enforcement, implementation

and interpretation of this stipulation.



                            (Remainder of page intentionally left blank)




                                              2
             Case 21-50969-MFW         Doc 6    Filed 09/03/21   Page 3 of 3




Dated: September 3, 2021                         Dated: September 3, 2021

MORRIS, NICHOLS, ARSHT & TUNNELL                 KLEHR HARRISON HARVEY
LLP                                              BRANZBURG LLP
/s/ Paige N. Topper                              /s/ Sally E. Veghte
Curtis S. Miller (No. 4583)                      Domenic E. Pacitti (No. 3989)
Paige N. Topper (No. 6470)                       Michael W. Yurkewicz (No. 4165)
1201 N. Market Street, 16th Floor                Sally E. Veghte (No. 4762)
P.O. Box 1347                                    919 Market Street, Suite 1000
Wilmington, DE 19801                             Wilmington, Delaware 19801
Telephone: (302) 658-9200                        Telephone: (302) 426-1189
cmiller@morrisnichols.com                        dpacitti@klehr.com
ptopper@morrisnichols.com                        myurkewicz@klehr.com
                                                 sveghte@klehr.com
Counsel to Defendant, Accreditation Council for
Graduate Medical Education                      Counsel to Plaintiffs, Center City Healthcare,
                                                LLC d/b/a Hahnemann University Hospital
                                                and St. Christopher’s Healthcare, LLC




                                         3
